



COURT OF APPEAL FOR ONTARIO

CITATION: Halton (Regional Municipality) v.
F. Greco & Sons Limited (Greco Construction), 2021 ONCA 446

DATE: 20210618

DOCKET: M52153 (M51847) & M52369 (M51847)

Fairburn A.C.J.O., Harvison
Young and Jamal JJ.A.

BETWEEN

The Regional Municipality of
Halton

Plaintiff (Responding Party)

and

F. Greco & Sons Limited o/a
Greco Construction, Michael Greco, John Frank Greco, John Paul Greco, Sirron
Systems Incorporated, Sirron Systems Inc., Sirron Group International, Sirron
Electrical Contracting Corporation, David Allan Norris, Meehans industrial
Maintenance Ltd., Patrick Vincent Meehan, Jason Matthew Mote, Giulio (Julio)
Cerelli, Canian Precision Machine Shop Limited, Wahan Aghaian, Eli Ishkanian
and
Lisa Snowball

Defendants (Moving Party, Lisa Snowball)



Paul Starkman and Calvin Zhang, for the
moving party, Lisa Snowball

Talia Gordner, for the responding party

Heard: June 10, 2021 by video
conference



REASONS FOR DECISION



[1]

On September 28, 2020, Lisa Snowball served a
Notice of Motion for leave to appeal, seeking to appeal from the order of the
Divisional Court, dated September 18, 2020, in which the Divisional Court
refused leave to appeal from the order of Justice Michael R. Gibson of the
Superior Court of Justice, dated April 22, 2020:
The Regional Municipality
of Halton v. F. Greco & Sons Limited
, 2020 ONSC 5571.

[2]

We have two motions before us: the Regional
Municipality of Haltons motion to strike Ms. Snowballs Notice of Motion for
leave to appeal pursuant to r. 25.11 of the
Rules of Civil Procedure
,
R.R.O. 1990, Reg. 194; and Ms. Snowballs motion to adduce fresh evidence on
her motion for leave to appeal. The motion to strike and the motion to file
fresh evidence were originally brought before a single judge of this court:
Halton
(Regional Municipality) v. F. Greco & Sons Limited (Greco Construction)
,
2021 ONCA 322. As a single judge of this court does not have jurisdiction to
strike a Notice of Motion for leave to appeal and to decide a motion to receive
fresh evidence, the matter was set down before this panel:
Rules of Civil
Procedure
, rr. 61.16(2), 61.16(2.2).

[3]

We have considered the applicants fresh
evidence, which includes a sentencing decision of Justice Chozik, dated January
12, 2021. That fresh evidence changes nothing in terms of the merits of the
leave to appeal application.

[4]

There is no merit to Ms. Snowballs motion for
leave to appeal from the Divisional Courts order refusing leave to appeal and
it is therefore frivolous. As a general rule, there is no ability to appeal
from an order of an intermediate court refusing leave to appeal, unless the
judge of that court mistakenly declined jurisdiction:
Hillmond
Investments Ltd. v. Canadian Imperial Bank of Commerce

(1996),

135
D.L.R. (4th) 471 (Ont. C.A.), at pp. 483-84;
Denison Mines Limited v.
Ontario Hydro
(2001), 56 O.R. (3d) 181 (C.A.), at paras. 4-5, 8. The
Divisional Court did not mistakenly declin[e] jurisdiction when it determined
the leave motion.

The Divisional Court was under no obligation to
provide reasons for refusing leave to appeal:
2265535 Ontario Inc. v.
Vijayant Sood
, 2017 ONSC 4738 (Div. Ct.), at para. 1.

[5]

Accordingly, the Regional Municipality of
Haltons motion to strike Ms. Snowballs Notice of Motion for leave to appeal
is granted. The motion to admit fresh evidence is denied.

[6]

Costs will be paid to the Regional Municipality
of Halton in the amount of $15,000, inclusive of disbursements and applicable
taxes.

Fairburn A.C.J.O.

A. Harvison Young J.A.

M. Jamal J.A.




